             Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 1 of 34




             UNITED STATES DISTRICT COURT EASTERN DISTRICT OF VIRGINIA

                                                 CIVIL ACTION

                                                 Case Number:_________________
John J. Buckshaw,
                                                 COMPLAINT
Plaintiff,

Vs.

Security Public Storage, 385 Spring Street, Herndon, Virginia,

Arlington County and Fairfax County, Virginia,

Atlantic Self Storage, 4900 Eisenhower Avenue, Alexandria, Virginia,

Attorney General and Treasurer, Commonwealth of Virginia,

Defendants.


           The plaintiff demands judgement against the defendants for damages as a result of
a conspiracy against rights and in combination with deprivation of rights and abuse of process
done with willful intent to aid and abet unfair trade practices and unfair claims settlement
practices at a self storage facility and continuing by failure to make restitution of the contract
price after admitting the complaint which was filed in the office of consumer protection which
obtained the states attorneys office in Montgomery County, Maryland to contact the defendant
which is refusing to make restitution of $5,000 contract price and is refusing to compromise and
settle the claim for five million dollars ($5,000,000) damages as a result of abuse of process and
false imprisonment.

FRCP Rule 5 Serving and Filing Pleadings…(3) Electronic Filing and Signing…
(b) By an unrepresented person…

                                                                             Filed by the Plaintiff

                                                                              John J. Buckshaw
                                                                                P.O. Box 18704
                                                                          Washington, DC 20036
                                                                                (202) 621-3992
                                                                            www.suas.20fr.com
                                                                             suas.20fr@aol.com
          Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 2 of 34




                              ALLEGATION OF JURISDICTION

               The jurisdiction of this court is founded upon 28 U.S.C.A. Section 1331 Federal

questions…28 U.S.C.A. Section 1332 Diversity of citizenship…claims for damages in excess of

one hundred thousand dollars ($100,000)…28 U.S.C.A. Section 1337 Trade and commerce…

FRAP Rule 23 Custody or release in habeas corpus proceedings where a petition for writ of

habeas corpus was files in March, 2018 and the bail was revoked and a warrant was issued on

April 6, 2018, prior to the subsequent dismissal of the petition and a bench warrant is contrary to

the foregoing…and effectiveness assistance of counsel, rights against cruel and unusual

punishments and against excessive bail, rights to status quo of business executive and against

involuntary servitude and stifling and rights against loss of liberty without due process of and

continuance of the trail to file and rule on a pretrial motion to dismiss defective proceedings and

failure to file and rule on an appeal of the denial of bail, wrongful conditions for pretrial release,

excessive bail and wrongful revocation of bail and accrual of a cause of action for damages to

compensate for false statements of the plaintiff being a fugitive and unfair methods of

competition manifested by wrongful detention under duress of false imprisonment.

       28 U.S.C.A. Section 1654 Self representation…28 U.S.C.A. Section 1927 Liability of

counsel for costs…(i) John McCarthy, States Attorney Montgomery County, Maryland,

(ii) Jonathan Stebenne, Baltimore, Maryland, Counsel for Security Public Storage,

(iii) Manuel Capsalis, Assistant Town Attorney, Herndon, Virginia, (iv) Raymond Morrough,

Commonwealth Attorney, Fairfax County, for costs of vexatious dilatory multiplication of

proceedings in bad faith…manifested by willful failure to release a laptop computer from the

police property and evidence section and pretrial dismissal of defective proceedings.
          Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 3 of 34




       28 U.S.C.A. Section 2201 Creation of a remedy… 28 U.S.C.A. Section 2251 Stay of

state court proceedings…against service of a bench warrant…

       28 U.S.C.A. Federal Rules of Civil Procedure, Rule 8 All pleadings shall be construed

to do substantial justice…

       The jurisdiction of this court is founded upon 15 U.S.C.A. Section 1-7 Monopolizing

trade a felony…done by trade name disparagement, vexatious litigation, deprivation of rights as

follows: (a) rights to freedom of speech contrary to opposition to the plaintiff’s speaking and

with willful intent to stifle the plaintiff in business and litigation…and with willful intent to aid

and abet unfair trade practices at a self storage facility and unfair claims settlement

practices…(b) rights to privacy and private and privileged communication in business, debt

collection and litigation, (c) rights to due process of law…(i) requiring detection and prosecution

of crimes where the plaintiff is the victim, (ii) requiring notices prior to criminal prosecutions

and (iii) requiring that the state court file and rule on defense pleadings…(d) rights to

effectiveness assistance of counsel and to a speedy trail, (e) rights against cruel and unusual

punishments and against excessive bail, (f) rights to status quo and against involuntary servitude

for the purpose of stifling the plaintiff from privileged communication in business,

debt collection and litigation of failure to act in the offices of the commonwealth’s attorney’s

offices, and (g) rights against loss of liberty without due process of law, abuse of process,

vexatious litigation, unfair trade practices, unfair claims settlement practices and tortuous

interference with business, contracts and prospective economic gain…requiring relief pursuant to

15 U.S.C.A. Section 4 Jurisdiction of courts and duties of the United States attorneys…over

several states done in combination with conduct done contrary to 15 U.S.C.A. Section 13

Discrimination or segregation in price, service and selection of customers…done by refusal to
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 4 of 34




deal and boycotting…15 U.S.C.A.       Section 15 Persons injured in business…15 U.S.C.A.

Section 26 Injunctive relief for private parties…15 U.S.C.A. Section 1116 Injunctive

relief…from   trade   name   disparagement…15     U.S.C.A.    Section   1117   Recovery for

violations…one million dollars ($1,000,000) statutory damages…15 U.S.C.A. Section 1122

Liability of the United States, states and officials thereof…15 U.S.C.A. Section 1125 False

descriptions…concerning trade name, commercial activities and associations…(d) Cyber

piracy…done by vexatious criminal record reports in the internet in bad faith and not in bona

fide…contrary to 5 U.S.C.A. Section 552 Public records, reports, orders and opinions…exempt

from disclosure in the nature of trade and commerce…

       The jurisdiction of the court is founded upon 18 U.S.C.A. Section 1964 Civil

remedies…18 U.S.C.A. Section 875 Interstate communication…18 U.S.C.A. Section 1038

Fraud in connection with a computer…used in interstate commerce…and wrongful detention in

the police property and evidence section…18 U.S.C.A. Section 1832 Theft of trade secrets…

18 U.S.C.A. Section 1512 Tampering with a victim or witness…harassment to dissuade from

official proceedings…false statements and confinement…in violation of state laws against

simulation of warrants, combinations harm to reputation in business and maliciously conspiring

to obtain admission of a person to a facility…done by wrongful conditions of bail and a bench

warrant…18 U.S.C.A. Section 1951 Interference with commerce by threats…”robbery and

extortion” under color of official right…18 U.S.C.A. Section 2511 Interception, disclosure or

use of oral, wire or electronic communication…18 U.S.C.A. Section 2520 Civil damages…
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 5 of 34




                                         COUNT ONE

                                    JOHN J. BUCKSHAW,

                                                           Plaintiff,
                                               Vs.

                               SECURITY PUBLIC STORAGE,

                                                           Defendant.

       DISCRIMINATION IN PRICE SERVICE AND SELECTION OF CUSTOMERS

1. The plaintiff is a citizen of the United States and an executive director of a corporation de

facto pursuant to 15 U.S.C.A. Section 44…for the purpose of promotional products and

general advertising sales with going concerns, delayed and pending obligations, prospective

competition and litigation over several states and maintains a warehouse in the District of

Columbia receives U.S. Mail at P.O. Box 18704, Washington, DC 20036.

2. The defendant, Security Public Storage, a corporation in San Francisco, California for the

purpose of self storage facilities with a regional management office in Herndon, Virginia and a

location in Bethesda, Maryland.

3. The plaintiff and defendant entered into a contract agreement for one 5” x 5” self storage unit

at the rate of $79.00 per month on January 3, 2004.

4. The plaintiff had been transient and progressively compiled significant company inventory,

trade secrets, litigation reference material, evidence, business clothes and shoes and other

property in the unit as plaintiff had worked around the clock at Washington, DC area libraries

and at fourteen area FedEx Offices (24 hour photo copy and computer rental establishments) in

business and litigation with the plaintiff’s luggage cart, mobile office and executive health spa

memberships where the defendants acted with willful intent to disable in said combination.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 6 of 34




5. On or about December 5, 2007, in Bethesda, Maryland, the defendant discriminated against

the plaintiff and sent simulated notices of a lien and scheduled a public sale of the plaintiff’s

property to held on December 12, 2007 without regard to the contract and Maryland Self Storage

Act which requires 14 days notice after 60 days in default of payment of rent in attempt to steal

trade secrets and company inventory when the plaintiff had always paid monthly late fees.

6. The herein combination is continuing from on or about February 27, 2008, when the foregoing

continued and the defendant wrongfully took a lien on the 53rd day of default instead of the

required 60 days and scheduled a public sale to be held on March 5, 2008, placed a classified

newspaper ad and sent a simulated notice of the sale when the rent was paid current to

January 4, 2008.

7. On March 5, 2008, the defendant took wrongful possession of the plaintiff’s company

warehouse (trade secrets, equipment, inventory, business clothes and shoes which the plaintiff

had compiled since 2004) without waiting for the return receipt of the notices which was

returned on March 6, 2008.

8. The plaintiff is the owner of the property and the defendant has wrongfully detained the

plaintiff’s property for the purpose of unfair methods of competition for which the plaintiff

demands ten thousand dollars ($10,000) per day to compensate for said wrongful detention of

property. The plaintiff demands detinue of the property or judgment for the value of the property

in the amount of one hundred thousand dollars ($100,000.00) and punitive damages in the

amount of ten million dollars ($10,000,000).
          Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 7 of 34




WHEREFORE, the plaintiff demands the required injunctive relief to vacate the lien and

monetary damages in the amount of ten million dollars ($10,000,000) and restitution of a

10” x 10” self storage unit.
          Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 8 of 34




02/27/2008                          Final Notice of Sale


Security Public Storage- Bethesda
5221 River Road
Bethesda, Maryland 20816
301-652-6966

JOHN BUCKSHAW
PO BOX 18704
WASHINGTON, DC 20036

Dear, JOHN BUCKSHAW,

Please be advised that this is your final notice of default on unit #3144 prior to the sale of your
property at public auction.

The balance for unit #3144 is as follows:

Unit Number: 3144
Lease number: 010404001-2189
Monthly Rate: $89.00
Rent Paid to Date: 01/04/2008

Amount Due: 248.00

FULL PAYMENT OF YOUR ACCOUNT MUST BE MADE PRIOR TO TIME OF
AUCTION ON 3/5/08, BY CASH, CASHIERS CHECK, OR MONEY ORDER. Since rent
and fee continue to accrue it is advised that you call our office to get an accurate balance due for
unit #3144. If full payment is not received by this date Security Public Storage- Bethesda will
exercise the right of auction and your property will be sold at public auction to satisfy our
possessor’s lien.

The auction will be held at: Security Public Storage- Bethesda
                             5221 River Road
                             Bethesda, MD 20816
                          At:    1:00 pm
                          On: 3/5/08

To prevent this auction, please call the above number or stop by the address shown above.

Sincerely,
Manager,
Security Public Storage
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 9 of 34




JJBUCKSHAW&ASSOCIATES                                       Sales Promotions Since 1985


                                                                                  P.O. Box 18704
                                                                             Washington, DC 20036
                                                                                 .Tel.(202) 361-0040
                                                                                 Fax.(202) 333-7433
                                                                   Email: legal.adexec@yahoo.com
March 10, 2008

To: Security Public Storage

From: John J. Buckshaw, President

RE: Demand for Return of Property and $5,000,000.00 Monetary Damages

QUESTION: WHETHER OR NOT THE OPERATOR SOLD THE OCCUPANT’S
PROPERTY BEFORE THE STAUTORY TIME FOR IN WHICH TO HOLD THE SALE AND
AS A RESULT IS LIABLE FOR DAMAGES AND MUST MAKE IMMEDIATE
RESTITUTION OF THE PROPERTY?

ANSWER: AFFIRMATIVE

ARGUMENT

1. The operator has indicated that he held a sale on March 5, 2008 of thousand of dollars worth
   of property after actual payment of thousands of dollars for rent since 2003 for a $248.00 lien
   and the occupant alleges theft of trade secrets, inter alia…

2. Pursuant to Code of Maryland, Commercial Law, Section 18-504. Enforcement of
   lien…(b)(2)(iii) A demand for payment of the charges due within a specified time, not less
   than 14 days after the date that the notice was mailed.

3. The notice was mailed on February 27, 2008 and the sale was held only seven days after the
   notice, seven days too soon. See the accompanying documents.

CONCLUSION

   Therefore, the occupant demands immediate restitution of the property which requires that the
operator buy the property back for the purchaser and monetary damages for costs and punitive
damages in the amount of five million ($5,000,000.00).

Respectfully submitted,

John J. Buckshaw, President
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 10 of 34




SECURITY
PUBLIC STORAGE
www.securitypublicstorage.com

                                                            Kathy Little, Regional Manager
                                                         385 Spring Street, Herdon VA 20170
                                                                            Ph: 703-471-7867
March 11, 2008

John J. Buckshaw
c/o JJ Buckshaw & Associates, via Certified Mail
P.O. Box 18704
Washington, DC 20036

Dear Mr. Buckshaw,
    I received and reviewed your letter of 3/10/2008. Our facility located at 5221 River road,
Bethesda, MD rented you space #3144 on 1/3/04. On that day you signed a rental agreement
(attached copy)[actually not attached] which states in bold print. “NOTICE: YOUR STORED
PROPERTY WILL BE SUBJECT TO A CLAIM OF LIEN FOR UNPAID RENT AND
OTHER CHARGES AND MAY BE SOLD TO SATISFY THE LIEN IF THE RENT OR
OTHER CHARGES DUE REMAINING UNPAID FOR 60 CONSECUTIVE DAYS. THIS
LIEN AND ITS ENFORCEMENT IS AUTHORIZED BY THE MARYLAND SELF-
STORAGE ACT.” The contents of the space #3144 were sold at public auction for cash on
3/5/08 to satisfy the lien placed on the stored property on 2/17/2008. [actually 2/27/2008 and not
sent by certified mail]
    The sale of the personal property in space #3144 was done in accordance to the Code of
Maryland, Commercial Law, Section 18-504, Enforcement of the Lien. Your last payment of $89
was posted to your account on 12/21/07. This payment paid your space through 1/4/08. The first
late letter sent regular mail on 1/10/08. When your space remained past due a second letter titled
Preliminary Lien notice was sent regular mail on 1/20/08. Each letter described the consequences
of non-payment and asked for payment.
    On 2/17/2008 Security Public Storage sent you a certified return receipt requested letter
placing a lien on your stored goods. [actually a copy of the letter of 1/20/08 with no demand,
notice of sale with time and place] This letter gave the public auction date of 3/5/08. [actually
this date was not sent until 2/27/08 and not certified] Security Public Storage ran an
advertisement of the sale in The Examiner on 2/29/08.
    The space was sold to the highest bidder for $25.00. the person who bought the contents then
removed all of stored belongings. The amount owing Security Public Storage at the time of the
sale was $248.00. After applying the amount paid, the total amount still left owing Security
public Storage for space #3144 is $223.00.
Sincerely,

Kathie Little
CC: J. Sneed, Security Public Storage- Bethesda
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 11 of 34




The property includes the following:

(1)-HP Scanner with Feeder (Gray); (1) Electric Paper Shredder; (1) Fax Machine; (1) Office

Telephone; (1) HP LTE 8350 Laptop Computers (Beige); (1) IBM Thinkpad 500 Sub-Notebook

Computer; (1) Brother Word Processor with Case and about 10 3 ½ Floppy Discs, (1) Minolta

Maxxim 3000 Auto-Focus Camera, Flash and Case; (1) Canon Range Finder Camera and about

7 other assorted cameras and tripods; (10) 10 Ream Paper Boxes with important papers, federal

court litigation material and various files; (1) Palm III and (1) Palm V Handheld computers with

computer cradle; (1) File of about one hundred (100) free lance artist and portfolios; (1) File of

about one thousand business cards (1000) sales leads; (10) Brief Cases and Catalog Cases; (1)

Garment Bag with Black wool coat; (1) Suite Case with one gray pin striped suit, (50) Business,

Sales, Advertising, Law and Marketing text books; (3) Appointment, Name and Address Books;

(3) Luggage Carts; (30) Pairs of Business Name Brand Shoes; (10) Newspaper and Magazine

Media Kits; (1) Ad Clip File with about 500 ad clips; and ect. The foregoing was packed into a

5’ x 5’ space, unit number 3144 and when set outside of the unit would take up about 30 feet of

hallway space during a visit to store or to remove an item.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 12 of 34




                                          COUNT TWO

                                      JOHN J. BUCKSHAW,

                                                              Plaintiff,
                                                Vs.

                                SECURITY PUBLIC STORAGE,

                                                              Defendant.

                                      ABUSE OF PROCESS

9. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 8 as though set forth at length hereinafter.

10. The plaintiff filed a complaint with the Office of Consumer Protection in Montgomery

County, Maryland, and the defendant admitted the allegations and sassed the plaintiff, the states

attorney (Sieg Poritsky, Esquire) called the defendant and the defendant indicated that they were

not interested in paying restitution and the county advised to file a complaint in court which was

denied contrary to the admissions in the office of consumer protection.

11. On or about March 3, 2011, in Herndon, Virginia, by and through the designated agents,

representatives, employees and servants of the defendant abused process with extortionate false

statements of telephone language with willful intent to coerce the plaintiff from continuing to

demand damages and restitution under duress of imprisonment evidencing unfair claims

settlement practices.

12. As a result, the plaintiff suffered damages from false imprisonment and harm to the

plaintiff’s reputation in an amount which is unliquidated in excess of ten thousand dollars.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 13 of 34




13. The conduct of the defendants was done in combination with the local government with

wonton disregard for the rights of the plaintiff for which the plaintiff demands punitive damages

in the amount of twenty million dollars ($20,000,000).

WHEREFORE, the plaintiff demands judgment against the defendant for monetary damages in

the amount of twenty million dollars ($20,000,000) and the required injunctive relief for accrual

of the foregoing claims for damages and requests that this court grant a second notice of removal

of a criminal prosecution for relief from a conviction which was entered in July, 2011 before the

case was remanded back to the state court in August, 2011 contrary to 28 U.S.C.A. Section 1446

Procedure after removal…prohibiting a conviction prior to remand…
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 14 of 34




                                         COUNT THREE

                                      JOHN J. BUCKSHAW

                                                          Plaintiff,
                                                Vs.

                              ATTORNEY GENERAL OF VIRGINIA,

                                                          Defendant.

         FAILURE TO ACT, ABUSE OF PROCESS AND LIABILITY OF COUNSEL

14. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 13 as though set forth at length hereinafter.

15. The defendant was the assistant town attorney and responsible to prosecute the actors in

violation of unfair trade practices, fraudulent and deceptive misrepresentations, simulation of

notices, liens and auction, barratry, aiding and abetting barratry, theft of trade secrets and harm

to reputation in business for restitution of $5,000 contract price paid rent and monthly late fees

and willfully failed to act and willfully failed to compromise and settle the claim for damages

against the town of Herndon and rewarded other defendants to harass the plaintiff to dissuade

from the herein litigation.

16. As a result, the plaintiff suffered damages which are unliquidated in an amount in excess of

ten thousand dollars ($10,000) and demands punitive damages in the amount of ten million

dollars ($10,000,000) to compensate for the foregoing abuse of process.

WHEREFORE, the plaintiff demands judgment for monetary damages and the required

injunctive relief of pre trail dismissal of defective proceedings charging telephone language and

a stay of vindictive state court proceedings.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 15 of 34




                                          COUNT FOUR

                                      JOHN J. BUCKSHAW,

                                                         Plaintiff,

                                                   Vs.

                             ATTORNEY GENERAL OF VIRGINIA,

                                                         Defendant.

    COMBINATION- DEPRIVATION OF RIGHTS AND FALSE IMPRISONMENT

17. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 16 as set forth at length hereinafter.

18. The defendant is the Washington Metro Airport Administration airport police and Arlington

County, Virginia.

19. On or about March 5, 2011, in Arlington County, at the public observation of the airport, the

defendants invaded the privacy of the plaintiff and falsely imprisoned the plaintiff.

20. The defendants deprived the plaintiff to rights of due process of law contrary to the state law

which requires the airport police to actually see a crime committed prior to arresting a visitor.

21. As a result of the wrongful conduct of the defendant’s, the plaintiff suffered unliquidated

damages in an amount in excess of ten thousand dollars ($10,000).

22. The wrongful conduct of the defendants was done with willful intent to aid and abet

harassment, unfair trade practices, theft of trade secrets, unfair claims settlement practices and

willful failure to compromise and settle claims for damages.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 16 of 34




23. The conduct of the defendants was done with lawless, wonton and outrageous disregard for

the rights of the plaintiff and with outrageous disregard for the value of the plaintiff’s company

and access and use of the public area of the airport for which the plaintiff demands demand

judgment for punitive damages in the amount of ten million dollars ($10,000,000) to compensate

for discrimination or segregation in places of public accommodation effecting commerce.

WHEREFORE, the plaintiff demands judgment against the defendant for monetary damages

and the required injunctive relief to restrain the airport police from contacting the plaintiff during

his free and unimpaired access and use of the public area of the airport.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 17 of 34




                                          COUNT FIVE

                                     JOHN J. BUCKSHAW,

                                                           Plaintiff,

                                                Vs.

                            ATTORNEY GENERAL OF VIRGINIA,

                                                          Defendant.

                                       FAILURE TO ACT

24. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 23 as though set forth at length hereinafter.

25. The defendant is office of consumer protection and responsible for unfair trade practices at

Security Public Storage in Herndon which manages the location in Bethesda, Maryland.

26. On or about March 3, 2011 and on or about September 10, 2016, in Fairfax County, the

defendant abused process with false accusations of telephone language and computer harassment

respective to legal communication in business, debt collection and litigation and telephone calls

made to the foregoing storage company to demand payment of claims for damages and email

sent to in litigation against the Town of Herndon and failure to act and obtain restitution of

$5,000 contract price to store property for relief from simulation of notices and lien and unfair

trade practices.

27. As a result, the plaintiff suffered damages which are unliquidated in an amount in excess of

ten thousand dollars ($10,000) and demands one million dollars ($1,000,000) statutory damages

to compensate for trade name disparagement and cyber piracy done by anti competitive

criminal record reports on the internet on the state court information web page contrary to
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 18 of 34




15 U.S.C.A. Section 1116 Injunctive relief…15 U.S.C.A. Section 1117 Recovery for

violations…15 U.S.C.A. Section 1122 Liability of the united States, states and officials

thereof…15 U.S.C.A. Section 1125 False descriptions concerning trade name, commercial

activities and associations with false descriptions of telephone language and computer

harassment and failure to appear where an appearance is not required to file and rule on a pre

trail motion to dismiss defective proceedings…

28. The plaintiff demands five million dollars ($5,000,000) punitive damages to compensate and

to punish for harassment done by lawless, wonton, outrageous and reckless deprivation of rights,

false imprisonment from March 10 through March 20, 2018, wrongful detention of the plaintiff’s

laptop computer and threats of false imprisonment by execution of bench warrants which were

issued in bad faith on September 6, 2018.

WHEREFORE, the plaintiff demands judgment against the defendant for seven million dollars

($7,000,000) monetary damages and the required injunctive relief and restitution of the

plaintiff’s laptop computer from the police property and evidence section, quash the bench

warrants and to dismiss defective proceedings charging telephone language in 2011 and

computer harassment in 2018.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 19 of 34




                                           COUNT SIX

                                     JOHN J. BUCKSHAW,

                                                  Plaintiff,

                                                Vs.

                            ATTORNEY GENERAL OF VIRGINIA,

                                                          Defendant.

                                      ABUSE OF PROCESS

29. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 28 as though set forth at length hereinafter.

30. The defendant is a local government and is acting in combination with the assistant town

attorney which is responsible for detection and prosecution of criminal offenses committed in

Herndon.

31. On or about October 31, 2010, in Arlington, Virginia, at the Office of the Assistant Town

Attorney’s Office (Manual Capsalis) at 2200 Claredon Blvd. the plaintiff submitted evidence

and a complaint of criminal offenses including simulation of notices and a lien and unfair trade

practices as set forth in the foregoing counts of the herein complaint and the defendants

failed to act and to the contrary abused process with accusations of telephone language

respective to privileged communication in business, debt collection and the herein litigation.

32. As a result, the plaintiff suffered damages which are unliquidated in an amount in excess of

ten thousand dollars ($10,000).
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 20 of 34




33. The conduct of the defendants was done with lawless disregard for the rights of the plaintiff

and with wonton, outrageous and reckless intent to harm the plaintiff’s company and issued an

arrest warrant instead of mailing a summons for which the plaintiff demands punitive damages in

the amount of five million dollars ($5,000,000).

34. The foregoing damages are manifested by execution of said warrant illegally at the Ronald

Reagan Washington International Airport on March 3, 2011 and false imprisonment in Arlington

County which set bail at $3,600 and Fairfax County where the plaintiff was released on $500

bail.

35. The General District Court, Fairfax County, entered a conviction in the absence of the

plaintiff and sentenced the plaintiff to pay a $2,500 fine contrary to 28 U.S.C.A. Section 1446

Procedure after removal of a criminal prosecution from the state court to the federal court which

prohibits the state court from entering a judgment of conviction prior to remand of the notice of

removal from the federal to back to the state court which was subsequent to the conviction in

July, 2011 for which the plaintiff demands damages in an amount in excess of one hundred

thousand dollars ($100,000) against the defendant.

36. To the contrary of obtaining said restitution of $5,000 contract price form Security Public

Storage in Herndon, the defendant (Manual Capsalis, Assistant Town Attorney and Lisa Maye,

Judge) charged the plaintiff in violation of computer harassment respective to their failure to act

and wrongful conviction.

37. On or about April 23, 2016, the defendants abused process and swore out arrest warrants

charging computer harassment respective to email and private and privileged communication and

the foregoing litigation and debt collection.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 21 of 34




38. As a result, the plaintiff had been falsely imprisoned on March 10, 2018, and denied bail on

March 12, 2018 for which the plaintiff demands damages which are unliquidated in an amount in

excess of ten thousand dollars ($10,000) and demands punitive damages in the amount of ten

million dollars ($10,000,000).

WHEREFORE, the plaintiff demands judgment against the defendant for the required

injunctive relief and a second notice of removal of the criminal prosecution charging telephone

language and a second petition for writ of habeas corpus for relief from the computer harassment

prosecution and bench warrants and monetary damages in an amount in excess of ten million

dollars ($10,000,000) against the defendant.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 22 of 34




                                          COUNT SEVEN

                                       JOHN J. BUCKSHAW,

                                                          Plaintiff,

                                                  Vs.

                      ASSISTANT ATTORNEY GENERAL OF VIRGINIA,

                                                        Defendant.

               COMBINATION- FALSE STATEMENTS OF TRESPASSING

39. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 38 as though set forth at length hereinafter.

40. The defendant is responsible for the police and a 24 hour McDonald’s Hamburgers located at

2620 Jefferson Davis Highway, Arlington, Virginia 22202 which the plaintiff used for typing at

night, free coffee refills and free internet access.

41. On or about March 10, 2018, in Arlington County, the defendants acted in the foregoing

combination with knowledge of there being an arrest warrant for the plaintiff and discriminated

or segregated against the plaintiff in places of public accommodation effecting commerce and

falsely summoned the police in bad faith.

42. The police arrived and found said arrest warrant and issued a notice to bar and against

trespassing and arrested the plaintiff in violation of 42 U.S.C.A. Section 2000a-2000a-2

Prohibition against discrimination or segregation in places of public accommodation…and

contrary to U.S.C.A. Const. Amend. I…rights to freedom of assembly…Amend. IV…rights to

privacy…Amend. V…rights to due process of law and consumer protection against fraudulent

and deceptive misrepresentations of trespassing…Amend. VIII…cruel and unusual punishments

for closing eyes and not actually sleeping…Amend. XIII…rights to status quo of a business
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 23 of 34




executive and customer and rights against involuntary servitude…and Amend. XIV…rights

against loss of liberty without due process of law…and contrary to 15 U.S.C.A. Section 1125

False descriptions…concerning trade name, commercial and associations…

43. As a result of the foregoing, the plaintiff suffered and continuing to suffer unliquidated

damages in an amount in excess of ten thousand dollars ($10,000) as a result of deprivation of

civil rights and harm to reputation in business…

44. The conduct of the defendant was done in combination with the police with willful intent to

harass the plaintiff with reckless, outrageous and wonton disregard for the rights of the defendant

for which the plaintiff demands punitive damages in the amount of one million dollars

($1,000,000).

WHEREFORE, the plaintiff demands judgment against the defendants for monetary damages

and the required injunctive relief to grant a notice of removal of the notice to bar and against

trespassing and threats of arrest to the federal court to quash said notice and to restrain the

customers, workers and police from contacting the plaintiff during his free and unimpaired

access and use of the restaurant at night for typing and free coffee refills, inter alia.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 24 of 34




                                         COUNT EIGHT

                                     JOHN J. BUCKSHAW,

                                                      Plaintiff,

                                                Vs.

                            ATTORNEY GENERAL OF VIRGINIA,

                                                      Defendant.

       COMBINATION- MISCONDUCT, FRAUD AND MISREPRESENTATION

45. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 44 as though set forth at length hereinafter.

46. The defendant is responsible for the commonwealth’s attorney in Fairfax County, Virginia,

and is acting in combination and conspiracy against rights with other defendants which abused

process with false accusations of computer harassment in 2016 with willful intent to aid and abet

simulation of notices, simulation of a lien, unfair trade practices and illegal public sale in 2008,

theft of trade secrets, willful failure to compromise and settle claims for damages, abuse of

process with false accusations of telephone language to demand payment of the foregoing claims

for damages, false imprisonment and wrongful conviction in 2011, willful failure compromise

and settle the foregoing claims and wrongful denial in bad faith and false imprisonment on

March 10, 2018 with willful intent to aid and abet the foregoing.

47. On or about March 15, 2018, in Fairfax County, the defendant appeared at a bail hearing

after bail was wrongfully denied on March 10, 2018 and evidenced prosecutions misconduct and

fraudulent deceptive misrepresentations and omissions regarding email sent to the falsely alleged

victim’s Manuel Capsalis, Assistant Town Attorney, and Lisa Mayne, GMU Law Student while

the affiant Douglas Comfort was the campus security guard and made illegal complaints about
            Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 25 of 34




the plaintiff’s luggage to aid and abet the Amtrak police which punched the plaintiff in 2002 and

abused process with false accusations of trespassing and disorderly conduct and falsely

imprisoned the plaintiff in bad faith in response to the floor sweepers continuously wanting to

sweep the area in which the plaintiff had been sitting over several states since 1996, primarily in

Philadelphia and Washington, DC.

48. The defendant acted in bad faith at said bail hearing and indicated that there were 200 email

messages sent to the victims with swear words, inter alia, and said “there is something in here

about theft of trade secrets” and implied that the plaintiff was the actors with knowledge of the

plaintiff being the victim of said theft of trade secrets continuously since 1996 from at a hotel in

Arlington County, Virginia.

49. The defendant made fraudulent omissions and failed to indicate the actual purpose of said

email (actually legal privileged email in business, debt collection and litigation against the

falsely alleged victims) which was to obtain relief from failure to act and ironic conviction of

telephone language for restitution of $5,000 contract price to store property as required of the

assistant town attorney in Herndon to prosecute actors in violation of simulation of notices and

liens and wrongfully suggested that the plaintiff had been obsessed with victim’s in term of their

being celebrities which perhaps the plaintiff saw their pictures on the internet and had been

sending email to obtain sex with the plaintiff at night in the parking lot by the plaintiff’s

warehouse in bad faith.

50. The defendant omitted that the email was sent to demand performance of duties and to the

contrary respective to an illegal conviction of telephone language used to seek said performance

of said duties and restitution of $5,000 contract price paid to store property and not to steal said

property.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 26 of 34




51. The defendant misrepresented that the plaintiff must be mentally ill and obsessed with the

victims and with no one else to write to and misrepresented a requirement for mental health

treatment and wrongfully caused wrongful conditions of bail and pretrial release in bad faith.

52. As a result, the plaintiff suffered unliquidated damages in an amount in excess of ten

thousand dollars ($10,000) and one hundred thousand dollars ($100,000) damages as a result of

harm to reputation in business and litigation.

53. The conduct of the defendant was outrageous and done with wonton, lawless and reckless

disregard for the actual facts and with willful intent to harm the plaintiff for which the plaintiff

demand punitive damages in the amount in the amount of five million dollars ($5,000,000).

WHEREFORE, the plaintiff demands judgment against the defendant for monetary damages

and the required injunctive relief as set forth in the accompanying motion for permission to file a

second petition for writ of habeas corpus to lift, recall and set aside the bench warrants which

were wrongfully issued after violations of said conditions of bail and failure to appear for the

trail.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 27 of 34




                                           COUNT NINE

                                      JOHN J. BUCKSHAW,

                                                       Plaintiff,

                                                 Vs.

                             ATTORNEY GENERAL OF VIRGINIA,

                                                       Defendant.

                      NEGLIGENCE AND LAWYER MAL PRACTICE

54. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 53 as though set forth at length hereinafter.

55. The defendant is liable for claims of negligence and mal practice done by the public

defenders and is located at the Northern Regional Office in Fairfax County, Virginia.

56. On or about March 15, 2018, the defendant entered an appearance for the plaintiff at the bail

hearing and was negligent in conducting a through investigation of the foregoing and

misrepresented the plaintiff as being mentally ill and requiring treatment and being homeless and

requiring a homeless shelter address.

57. As a result, the court issued unreasonable conditions for pre trail release as the plaintiff is not

mentally ill and does not require treatment and never has had any mental health treatment and is

actually transient in business and litigation with going concerns over several states. The court

also issued an order of no use of a computer of any type to reinforce the defendants

misrepresentation of vagrancy.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 28 of 34




58.   On or about March 10, 2018 in Fairfax County, in the General District Court,

Case No. 1805524900 the defendants denied bail after the plaintiff had been falsely arrested in a

24 hour McDonald’s Restaurant in Arlington County.

59. On March 12, 2018, the plaintiff had been sent to court for arraignment for computer

harassment and the defendants denied bail.

60. Subsequently, the plaintiff met with the public defenders which neglected and willfully failed

to conduct an investigation of the case and made fraudulent and deceptive misrepresentations of

the plaintiff and his company going concerns at a bail hearing on March 15, 2018 of being

mentally ill and homeless.

61. The foregoing is contrary to the actual facts of that the plaintiff is not mentally ill   and is

transient with going concerns, established, delayed and pending obligations and prospective

competition over several states. A house nor apartment is not in his company budget for over

head which is the actual controversy in addition to the plaintiff doing his own work in

business and litigation in public places in business attire and working with a warehouse and

health spas and snoozing.

62. The public defender wrongfully submitted a fictional version of the plaintiff’s criminal

record history which was to be submitted by the judicial officer or the court services with false

statements of the plaintiff making threats in Atlantic City the location of the initial disputes

and controversies about the plaintiff, false imprisonment and conviction of sleeping in public in

2001 and where in the Atlantic City McDonald’s Restaurant in 2015 the plaintiff had been a

victim of jostling at a table and remarks from the worker of that “I have someone that wants that

job” The city failed to respond and prosecute said actors and in 2016 the police called the

plaintiff on the telephone and threatened the plaintiff of “we are coming to scoop you up” and
          Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 29 of 34




the plaintiff had been falsely arrested in Washington, DC in 2017 with false accusations of being

a fugitive from New Jersey, harassment and threats.

63. The public defender indicated that the plaintiff should be released to avoid an auction of a

warehouse and simultaneously intervened with false descriptions of the plaintiff’s trade name,

commercial activities and associations in terms of the plaintiff being in the promotional products

sales business (offers of large quantities of imprinted pens, coffee mugs and key tags and ect. to

businesses “www.mwc.20fr.com”) and said “he keeps these things in a warehouse” and

suggested individual piece sales to people on the sidewalk as souvenirs.

64. As a result, the plaintiff was not released on personal recognizance and court set bail at

$5,000 secured bail. The sheriffs failed to release funds to the bondsman from March 15 through

March 20, 2018. The defendants interfered with payment of rent at the plaintiff’s company

warehouse to avoid an auction on March 20, 2018.

65. The public defender is failing to follow the plaintiff’s instructions and file a pre trail motion

to dismiss defective proceedings.

66. Therefore, the plaintiff demands damages in the amount of five million dollars ($5,000,000)

and the required injunctive relief to file a pre trail motion to dismiss defective proceedings to

suppress evidence which was obtained by false arrest and unconstitutional statute to compensate

for restraint of trade, inter alia.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 30 of 34




WHEREFORE, the plaintiff demands judgment against the defendants in the amount of five

million dollars ($5,000,000) and the required injunctive relief as set forth in the accompanying

notice of removal of the criminal prosecution from the state court to the federal court. The

plaintiff demands judgement for five million dollars ($5,000,000) monetary damages and

demands the required injunctive relief and that this court grant a second petition for writ of

habeas corpus for relief from future custody by execution of a bench warrant which was

wrongfully issued the accusations violations of wrongful conditions of bail and failure to appear

where state court is without jurisdiction and is failing to act and file a pre trail motion to dismiss

defective proceedings and demands that this court grant removal of the warrants charging five

counts of computer harassment.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 31 of 34




                                          COUNT TEN

                                      JOHN J. BUCKSHAW,

                                                      Plaintiff,

                                                Vs.

                                    ATLANTIC SELF STORAGE,

                                                   Defendant.

            COMBINATION, BREACH OF CONTRACT AND HARASSMENT

67. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 though 66 as though set forth at length hereinafter.

68. The defendant was a self storage facility located at 4900 Eisenhower Avenue, Alexandria.

69. The plaintiff and defendant had entered into a contract agreement for 100 square feet of

warehouse space in 2014 and the plaintiff paid approximately $5,000 contract price.

70. In 2018, the defendant evidenced simulations of notices and liens and threatened a public

sale of the plaintiff’s property.

71. On or about, March 14, 2018, the plaintiff called the defendant from the Fairfax County jail

and notified the defendant of the problem and would not be able to pay by March 20, 2018, and

the defendant hung up the telephone on the plaintiff.

72. On or about March 20, 2018, the defendant disposed of the plaintiff’s property in bad faith.

73. As a result, the plaintiff suffered unliquidated damages in an amount in excess of ten

thousand dollars ($10,000) to compensate for commercial frustration, inter alia.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 32 of 34




74. The conduct of the defendant was done with reckless and lawless disregard for the value of

the plaintiff’s property and wonton and outrageous disregard for the legal rights of the plaintiff

for which the plaintiff demands punitive damages in the amount of ten million dollars

($10,000,000).

WHEREFORE, the plaintiff demands orders of this court directed to the defendants and to the

General District Courts in Alexandria, Arlington and Fairfax to bring up the records in the herein

cases and the petitioner demands judgment against the defendants for $10,000,000 damages and

demands the required injunctive relief from the foregoing combination to harm reputation in

business done by false statements and abuse of process for orders quashing the arrest warrants,

restitution of money and property and inter alia, with prejudice.
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 33 of 34




                                          COUNT ELEVEN
                                       JOHN J. BUCKSHAW,
                                                          Plaintiff,
                                                  Vs.
                              CPOMMONWEALTH OF VIRGINIA,
                                                          Defendant.
                     TRADE NAME DISPARAGEMENT- CYBER PIRACY
75. The plaintiff incorporates by reference the allegations contained in the foregoing paragraphs

1 through 74 as though set forth at length hereinafter.

76. The defendant is liable pursuant to 15 U.S.C.A. Section 1122 Liability of the United States,

states and officials thereof for trade name disparagement and cyber piracy done contrary

15 U.S.C.A. Section 1125 False descriptions…concerning trade name, commercial activities and

associations…(d) Cyber piracy…done by vexatious criminal record reports on the internet under

state court case information with eleven (11) entries of false accusations of (i) telephone

threats and failure to appear in 2008, (ii) urinating in public in 2008, (iii) telephone language

in 2011, (iv) five counts (5) of computer harassment in 2016, (v) violations of the conditions for

pre trail release, and (vi) failure to appear in 2018.

77. As a result, the plaintiff is suffering harm to reputation in business and demands one million

one hundred thousand dollars ($1,100,000) statutory damages pursuant to 15 U.S.C.A. Section

1117 Recovery for violations…

WHEREFORE, the plaintiff demands judgement against the defendants for said monetary

damages and demands the required injunctive relief pursuant to 15 U.S.C.A. Section 1116

Injunctive relief…from trade name disparagement done by vexatious criminal record reports on

the internet in bad faith and not in bona fide vexatious and pursuant to 15 U.S.C.A. Section 26

Injunctive relief from private parties…from the bench warrant and wrongful detention from the
         Case 2:20-cv-06467-JHS Document 1 Filed 12/10/20 Page 34 of 34




state under duress of imprisonment and requests that this court grant the accompanying petition

for writ of habeas corpus for relief from future custody in violation of the Constitution and laws

of the United States and a stay of state court proceedings and requests that this court grant a

notice of removal of the criminal prosecutions to the federal court for pre trail orders dismissing

defective proceedings with prejudice charging computer harassment, violations of the conditions

for pretrial release and failure to appear for accrual of the herein causes of action.

Dated: November 27, 2020                                   _________________________________

                                                            John J. Buckshaw


                                        CERTIFICATION

        I declare under penalty of perjury that: No attorney has prepared, or assisted in the
preparation of this document.

        Local Rule 84.1 Ghostwriting: All litigants who are proceeding pro se shall certify in
writing and under penalty of perjury that a document(s) filed with the Court has not been
prepared by, or with the aid of, an attorney or shall identify any attorney who has prepared, or
assisted in preparing, the document. Each document filed with the court by a pro se litigant shall
bear the following certification:


Dated: November 27, 2020
                                                    _______________________________

                                                     John J. Buckshaw



                                      PROOF OF SERVICE

       I, John J. Buckshaw, hereby verify that I have served a copy of the foregoing complaint

on the defendants by electronic means via email and fax.

Dated: November 27, 2020
                                                  _____________________________

                                                    John J. Buckshaw
